Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of species A-III in the reply filed on 12/16/21 is acknowledged.  Applicant indicated that claims 2-3 and 14-17 are withdrawn as reading on unelected matter.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 (“about 0.02 mm” and “about 0.18 to 0.21 mm”) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art is not provided guidance on how much variation is included in the term “about”.
 Claims 4 and 6-13 are rejected for dependence on one or more of the above rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. PGPub 2008/0040925).
Regarding claim 1, Lee teaches a flexible vapor chamber (element 10) for an electronic device (para. 0003, further it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987))., the flexible vapor chamber comprising an upper cover (element 12) made of a first flexible material (“metallic material” para. 0009, and inherent in the description para. 0008, for the heat spreader to bend the covers must inherently be flexible); a lower cover (element 14) made of a second flexible material (“metallic material” para. 0009, and inherent in the description para. 0008, for the heat spreader to bend the covers must inherently be flexible), wherein the upper cover is located over the lower cover (per fig. 2); an accommodation space (element 13) arranged between the upper cover and the lower cover (per fig. 2); a capillary structure (element 18 on element 14) disposed on the lower cover and accommodated within the accommodation space (per fig. 2); plural support structures (element 20) disposed on the upper cover and accommodated within the accommodation space (per fig. 2), wherein the plural support structures are contacted with the capillary structure (per fig. 2); and a (para. 0040) working fluid accommodated within the accommodation space (para. 0040).
See the 112 rejection above for the claim limitation wherein the flexible vapor chamber is permitted to be subjected to a flexural action in a flexible range, so that the flexible vapor chamber is installed according to a shape of the electronic device.  As Lee teaches the structure being flexible and use with electronic device it is considered capable of the claimed use.
Regarding claim 4, Lee teaches wherein each of the first flexible material and the second flexible material is copper or aluminum, and the first flexible material and the second flexible material are identical or different (per para. 0023).
Regarding claim 9, Lee teaches wherein the plural support structures are uniformly or non-uniformly distributed on a first inner surface of the upper cover (per fig. 3).
Regarding claim 10, Lee teaches the plural support structures are made of copper, or aluminum (per para. 0023), the support structures and the upper cover are individual components and combined together (per fig. 3).
Examiner further notes this limitation “wherein the upper cover and the plural support structures are integrally formed as a one-piece structure, or the support structures and the upper cover are individual components and combined together” appears to be a product-by-process limitation and it is notes “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 11, Lee teaches the plural support structures are cylindrical posts (per fig. 3), and a height of each support structure is larger than a thickness of the capillary structure (per fig. 2).
Regarding claim 12, Le teaches wherein the capillary structure is a copper mesh (para. 0041).
Regarding claim 13, Lee teaches an additional capillary structure (element 18 against element 12), wherein the additional capillary structure is disposed on the upper cover, arranged between the plural support structures and accommodated within the accommodation space (per fig. 2 & 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPub 2008/0040925)
Regarding claim 1, Lee teaches a flexible vapor chamber (element 10), the flexible vapor chamber comprising an upper cover (element 12) made of a first flexible material (“metallic material” para. 0009, and inherent in the description para. 0008, for the heat spreader to bend the covers must inherently be flexible); a lower cover (element 14) made of a second flexible material (“metallic material” para. 0009, and inherent in the description para. 0008, for the heat spreader to bend the covers must inherently be flexible), wherein the upper cover is located over the lower cover (per fig. 2); an accommodation space (element 13) arranged between the upper cover and the lower cover (per fig. 2); a capillary structure (element 18 on element 14) disposed on the lower cover and accommodated within the accommodation space (per fig. 2); plural support structures (element 20) disposed on the upper cover and accommodated within the accommodation space (per fig. 2), wherein the plural support structures are contacted with the capillary structure (per fig. 2); and a (para. 0040) working fluid accommodated within the accommodation space (para. 0040).
Lee does not expressly teach the flexible vapor chamber has a specified plate thickness, and the specified plate thickness is between 0.22 and 0.25 mm, the thicknesses of the upper cover and the lower cover are about 0.02 mm and a height of the accommodation space is about 0.18 to 0.21 mm.  
It would have been obvious matter of design choice to have the cover thicknesses and accommodating space sizes as claimed, since such a modification would have involved a mere change in the size of a component. A change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).  Such would be done to fit specific space limitations or equipment heat rejection requirements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cover thicknesses and accommodating space sizes as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Such would be done to fit specific space limitations or equipment heat rejection requirements.
Regarding claim 4, Lee teaches wherein each of the first flexible material and the second flexible material is copper or aluminum, and the first flexible material and the second flexible material are identical or different (per para. 0023).
Regarding claim 9, Lee teaches wherein the plural support structures are uniformly or non-uniformly distributed on a first inner surface of the upper cover (per fig. 3).
Regarding claim 10, Lee teaches the plural support structures are made of copper, or aluminum (per para. 0023), the support structures and the upper cover are individual components and combined together (per fig. 3).
Examiner further notes this limitation “wherein the upper cover and the plural support structures are integrally formed as a one-piece structure, or the support structures and the upper cover are individual components and combined together” appears to be a product-by-process limitation and it is notes “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 11, Lee teaches the plural support structures are cylindrical posts (per fig. 3), and a height of each support structure is larger than a thickness of the capillary structure (per fig. 2).
Regarding claim 12, Le teaches wherein the capillary structure is a copper mesh (para. 0041).
Regarding claim 13, Lee teaches an additional capillary structure (element 18 against element 12), wherein the additional capillary structure is disposed on the upper cover, arranged between the plural support structures and accommodated within the accommodation space (per fig. 2 & 3).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPub 2008/0040925) in view of Siu (U.S. PGPub 2007/0012429).
Regarding claim 6, Lee does not teach an upper film layer located over the upper cover; and a lower film layer located under the lower cover, wherein an edge of the upper film layer and an edge of the lower film layer are attached on each other, so that the upper cover and the lower cover are enclosed by the upper film layer and the lower film layer.
Siu teaches an upper film layer (element 150 on top of element 160 that is the top of the structure shown in fig. 2) located over the upper cover; and a lower film layer (element 150 on bottom of element 160 that is the bottom of the structure shown in fig. 2) located under the lower cover, wherein an edge of the upper film layer and an edge of the lower film layer are attached on each other, so that the upper cover and the lower cover are enclosed by the upper film layer and the lower film layer (per fig. 2 the element 150 coats the top and bottom walls and connect with each other). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lee to have the coating of Siu, the motivation to do so is to provide mechanical strength (para. 0022).
Regarding claim 7, Siu further teaches the upper film layer and the lower film layer are made of flexible polymeric materials (para. 0022), and the materials of the upper film layer and the lower film layer are identical (fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lee to have the coating of Siu, the motivation to do so is to provide mechanical strength (para. 0022).
Regarding claim 8, Sui further teaches the lower film layer has an opening (fig. 2 at element 10), and the lower cover is exposed through the opening, wherein the opening is aligned with a heat source (element 10), and the lower cover is in contact with the heat source through the opening (per fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Lee to have the coating of Siu, the motivation to do so is to not interfere with heat transfer.


Response to Arguments
Applicant’s arguments, filed 4/21/22, with respect to the 112 rejections have been fully considered but the amendments eliminated these rejections and thus made the arguments moot.  Examiner notes that the amendments result in a new 112 rejection. 
Applicant’s arguments with respect to claim(s) 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763